By the Couet.
-Gboveb, J.
Hone of the objections to the introduction of the -lease in evidence were well taken. The proof of its execution by the defendant was sufficient; and if not, the fact was afterward proved by the defendant. The lease was properly described as a lease of two years, although extended, by virtue of a covenant therein contained, for an additional period of three years, at an increased rent.
The rent claimed in this action accrued prior to the assignment of the lease by the defendant to Benjamin & Co. *605Besides, the defendant expressly covenanted to pay the rent to the plaintiff, and the action is upon the covenant. The assignment of the lease to Benjamin & Co., and the acceptance of rent subsequently by the plaintiff from them, did not discharge the defendant from his covenant to pay the rent. Post v. Jackson, 17 Johns. 239; Same case in error, Id. 479.
The judgment appealed from must be affirmed.
All the judges concurred, except Bocees, J., absent.
Judgment affirmed, with costs and ten per cent, damages. ■